Order, entered April 8, 1960, granting motion of plaintiff to examine the defendant before trial for the purpose of enabling the plaintiff to frame a complaint, unanimously reversed, on the law, on the facts, and in the exercise of discretion, with $20 costs and disbursements to the appellant, and the motion denied, with $10 costs, with leave, however, to renew such application upon proper and sufficient papers. It is understandable that a plaintiff who sues for damage to his property as the result of blasting would have difficulty in framing a complaint setting forth specific acts of negligence with the required particularity. Upon a sufficient showing in other respects, an examination to enable the plaintiff to frame a complaint in such a case would be quite proper even though the affidavits in support of such application do not set forth specific acts of negligence provided the damage claimed is proximately related to the blasting and is of such extent as negligence might be inferred. The affidavits in support of this motion we find to be wholly insufficient. No more than the barest conclusions are presented to the court. There is no information given as to the time and place of blasting; the distance from the place of blasting to the location of the plaintiff’s premises; when the damage was sustained; the nature and extent of the damage to the plaintiff’s property and other details which should be in the knowledge of the plaintiff. Such details should be given together with other information which is in the possession of the plaintiff to enable the court to determine whether in the circumstances it would be proper to grant the plaintiff’s motion. Concur — Botein, P. J., Rabin, Stevens and Eager, JJ.